IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00338-CR
                                 No. 10-16-00339-CR

SHAWN WESTLEY NOORDAM,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                       Trial Court Nos. 15-23010 & 15-23028


                        REINSTATEMENT ORDER


       The reporter's record in these appeals was originally filed on January 19, 2017. In

a letter dated May 12, 2017, the Clerk of this Court notified the court reporter, Jeannye L.

Skinner, that Volume 4 of the reporter’s record in both of these appeals was incorrect in

that the volume provided to the Court pertained to the appeal in 10-16-00226-CR, Edwards

v. State. The reporter was asked to provide the correct Volume 4 for these appeals,

preferably within 7 days from the date of the letter. The reporter was further asked to
contact the Court if the correct Volume 4 could not be provided within the timeframe

specified.

       When the reporter failed to respond to the Clerk’s letter, we abated these appeals

to the trial court to hold a hearing to determine why the reporter had not provided the

Court with the correct Volume 4 and a date certain when the reporter could file the correct

Volume 4. The trial court was ordered to have a hearing by June 7, 2016.

       We have now received the correct Volume 4 of the reporter’s record from the

reporter. That was all we needed. The abatement and related loss of resources could

have been avoided entirely if the reporter had only complied with the Clerk’s earlier

request.

       Accordingly, we withdraw our Abatement Order issued May 31, 2017 and

reinstate these appeals.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Abatement order withdrawn; appeals reinstated
Order issued and filed June 6, 2017




Noordam v. State                                                                     Page 2